Title: To George Washington from Beverley Randolph, 11 January 1790
From: Randolph, Beverley
To: Washington, George


          
            Sir,
            Richmond [Va.] January 11th 1790
          
          Immediately on the receipt of your letter Covering a proposal for establishing a Woollen Manufactory in this state I laid it before the General Assembly taking care not to communicate the name or residence of the person from whom the proposal Came. I have now the honour to inclose you the Resolutions of the Senate and House of Delegates on that Subject. I am, with the highest respect your Obedient servant
          
            Beverley Randolph
          
        